Case 7:19-cv-00443-KMK Document 78 Filed 12/31/20 Page 1 of 10

SAVAD CHURGIN

ATTORNEYS AT LAW

Paul Savad (1941-2020) 55 OLD TURNPIKE ROAD — SUITE 209
Joseph A. Churgin (Rt. 59 & THRUWAY EXIT 14)
NANUET, NEW YORK 10954
Susan Cooper
Donna Sobel (845) 624-3820
Of Counsel: mail@savadchurgin.com
Mark F. Goodfriend Fax: (845) 624-3821

December 31, 2020

Hon. Kenneth M. Karas, U.S.D.J.

USS. District Court for the Southern District of New York
300 Quarropas Street

White Plains, N.Y. 10601

Re: Orthodox Jewish Coalition of Chestnut Ridge et al. v. Village of Chestnut Ridge, New York
Case No. 7:19-cv-00443

Dear Judge Karas:

We represent the Plaintiffs in the above-referenced action. We write to provide the Court
with a Notice of Supplemental Authority. Specifically, Plaintiffs provide the Court with notice ofa
U.S. Supreme Court case decided subsequent to the closing of the briefing on Defendant’s Motion to
Dismiss, which supports the assertion that Plaintiffs may recover compensatory damages under
RLUIPA’s remedial provision. Defendant filed its motion on April 17, 2020 (ECF Nos. 59-62).
Plaintiffs filed their Memorandum in Opposition to the Motion on June 3, 2020 (ECF No. 65).
Defendant filed a Reply on July 24, 2020 (ECF Nos. 76 and 77). No hearing has been set.

In Tanzin v. Tanvir, No. 19-71, 2020 WL 7250100 (U.S. Dec. 10, 2020) (attached), the Court
held that the Religious Freedom Restoration Act’s (“RFRA”) express remedies provision permits
litigants, when appropriate, to obtain monetary damages against federal officials in their individual
capacities. Id. Although Tanzin was decided under RFRA, the damages provisions of RFRA and

RLUIPA are functionally identical. See 42 U.S.C. § 2000bb-1 (‘A person whose religious exercise
Case 7:19-cv-00443-KMK Document 78 Filed 12/31/20 Page 2 of 10

has been burdened in violation of this section may assert that violation as a claim or defense in a

judicial proceeding and obtain appropriate relief against a government.” (emphasis added)); see

 

RLUIPA (42 U.S.C. § 2000cc-2) (“A person may assert a violation of this chapter as a claim or

defense in a judicial proceeding and obtain appropriate relief against a government.” (emphasis

 

added)).

In Tanzin, the plaintiffs were practicing Muslims who claimed that federal agents had placed
them on the “No Fly” list in retaliation for their refusal to act as informants against their religious
communities. Tanzin, 2020 WL 7250100, at *2. Plaintiffs brought suit seeking both injunctive
relief and monetary damages. Jd. Subsequent to their filing suit, plaintiffs’ claim for injunctive
relief was mooted when they were removed from the “No Fly” list, and the district court dismissed
their claim for monetary damages, ruling that RFRA’s remedies provision does not allow for
monetary damages in those circumstances. Id.

Plaintiffs appealed to the Second Circuit, and the Supreme Court affirmed the Second
Circuit’s decision reversing the district court’s dismissal of the claim for monetary damages. J/d. at
*2. The Court used the general rules of statutory construction to interpret the plain meaning of the
term “appropriate relief” at the time of RFRA’s enactment. In so doing, the Court concluded that
monetary damages are “suitable” and “proper” under RFRA’s remedies provision and that the “open-
ended phrase . . . appropriate relief” allows for the recovery of money damages. Jd. at *4.

The analysis set forth in Tanzin supports Plaintiff's contention that Plaintiff can recover
monetary damages for its facial challenge under RLUIPA because the remedies provisions for both
RFRA and RLUIPA are identical. As a result, the Supreme Court’s holding that monetary damages
are “appropriate relief’ under RFRA fully supports Plaintiff's claim that monetary damages are an

appropriate remedy in this case as well. And, as discussed in Plaintiffs prior briefing, courts have
Case 7:19-cv-00443-KMK Document 78 Filed 12/31/20 Page 3 of 10

consistently held that compensatory damages are available for facial challenges, particularly in cases
involving the challenge to a land use regulation under RLUIPA. Thus, like the plaintiffs in Tanzin,
Plaintiff here may seek compensatory damages as a form of “appropriate relief” and Defendant’s

Motion should, therefore, be denied.

Respectfully submitted,

“of .
Qeaeeti- Cheger

a

Joseph A. Churgin, Esq.

cc: All Counsel via ECF
Tanzin v. Tanvir 236. 612° Bip443-KM K
2020 WL 7250100, 20 Cal. Daily Op. Serv. 12,499

2020 WL 7250100
Supreme Court of the United States.

FNU TANZIN, et al., Petitioners
v.
Muhammad TANVIR, et al.

No. 19-71
|
Argued October 6, 2020

Decided December 10, 2020

Synopsis

Background: Individuals who are practicing Muslims
brought action under the Religious Freedom Restoration Act
(RFRA) against Federal Bureau of Investigation agents in
their official and individual capacities, alleging that the agents
placed them on the “No Fly List” in retaliation for their refusal
to act as informants against their religious communities and
seeking removal from the “No Fly List” and money damages.
The United States District Court for the Southern District

of New York, Ronnie Abrams, J., ™ 128 F.Supp.3d 756,
dismissed the individual-capacity claims for money damages.
Individuals appealed. The United States Court of Appeals for

the Second Circuit, Pooler, Circuit Judge, 894 F.3d 449,

reversed. Certiorari was granted.

[Holding:] The Supreme Court, Justice Thomas, held
that RFRA's express remedies provision permits litigants,
when appropriate, to obtain money damages against federal
officials in their individual capacities.

Affirmed.

Justice Barrett took no part in the consideration or decision
of the case.

Procedural Posture(s): Petition for Writ of Certiorari; On
Appeal; Motion to Dismiss.

Document 78 Filed 12/31/20 Page 4 of 10

West Headnotes (9)

[1]

[2]

[3]

[4]

Civil Rights «= Liability of Public Employees
and Officials

Injured parties can sue government officials
in their personal capacities under the RFRA.
Religious Freedom Restoration Act of 1993

§§ 3, 5, M42 US.CA. §§ 2000bb-1(c),
™ >000bb-2(1).

Statutes (= Defined terms; definitional
provisions

When a statute includes an explicit definition, the
Supreme Court must follow that definition, even
if it varies from a term's ordinary meaning.

Civil Rights <= Persons Liable in General
Civil Rights = Liability of Public Employees
and Officials

A “government,” under provision of the RFRA
allowing persons to sue and obtain relief against
a government, includes both individuals who
are officials acting under color of law and
other, additional individuals who are nonofficials
acting under color of law. Religious Freedom

Restoration Act of 1993 §§ 3, 5, 42 U.S.C.A.
§§ 2000bb-1(c), ™ 2000bb-2(1).

Civil Rights ¢= Liability of Public Employees
and Officials

A suit against an official in his personal capacity
is a suit against a person acting under color of
law, and a suit against a person acting under
color of law is a suit against a “government,”
as defined under RFRA. Religious Freedom

Restoration Act of 1993 §§ 3, 5, = 42 U.S.C.A.
§§ 2000bb-1(c), a 2000bb-2(1).
Tanzin v. Tanvi 236.612: Byddp443-KMK Document 78 Filed 12/31/20 Page 5 of 10
2020 WL 7250100, 20 Cal. Daily Op. Serv. 12,499

[5]

[6]

[7]

[8]

[9]

Civil Rights «= Liability of Public Employees
and Officials

Civil Rights ¢= Availability in general
“Appropriate relief’ under RFRA's express
remedies provision includes claims for money
damages against Government officials in
their individual capacities. Religious Freedom

Restoration Act of 1993 §§ 3, 5, = 42 U.S.C.A.
§§ 2000bb-1(c), = 2000bb-2(1).

1 Cases that cite this headnote

Statutes = Undefined terms

Without a statutory definition for a statutory
phrase, the Supreme Court turns to the phrase's
plain meaning at the time of enactment.

Civil Rights «= Liability of Public Employees
and Officials

Civil Rights “= Availability in general

The RFRA provides, as one avenue for relief,

a right to seek damages against Government
employees. Religious Freedom Restoration Act

of 1993 §§ 3, 5, 42 U.S.C.A. §§ 2000bb-1(c),
5 000bb-2(1).

1 Cases that cite this headnote

Statutes = Prior or existing law in general

Although background presumptions can inform
the understanding of a statutory word or phrase,
those presumptions must exist at the time of
enactment.

Civil Rights «= Liability of Public Employees
and Officials

Civil Rights “= Availability in general
RFRA's express remedies provision permits
litigants, when appropriate, to obtain money
damages against federal officials in their
individual Freedom

capacities. Religious

Restoration Act of 1993 §§ 3, 5, Mao US.C.A.
§§ 2000bb-1(c), = 2000bb-2(1).

1 Cases that cite this headnote

West Codenotes

Prior Version Recognized as Invalid

Religious Freedom Restoration Act of 1993 § 5, 42

U.S.C.A. § 2000bb-2(1)

Syllabus .

*1 The Religious Freedom Restoration Act of 1993 (RFRA)

was enacted in the wake of employment Div., Dept. of
Human Resources of Ore. v. Smith, 494 U.S. 872, 110 S.Ct.
1595, 108 L.Ed.2d 876, to provide a remedy to redress Federal
Government violations of the right to free exercise under the
First Amendment. Respondents are practicing Muslims who
sued under RFRA, claiming that federal agents placed them
on the No Fly List for refusing to act as informants against
their religious communities. They sought injunctive relief
against the agents in their official capacities and monetary
damages against the agents in their individual capacities.
As relevant here, the District Court found that RFRA does
not permit monetary relief and dismissed their individual-
capacity claims. The Second Circuit reversed, holding that
RFRA's remedies provision encompasses money damages
against Government officials.

Held: RFRA's express remedies provision permits litigants,
when appropriate, to obtain money damages against federal
officials in their individual capacities. Pp. —— -——.

(a) RFRA's text provides that persons may sue and “obtain

appropriate relief against a government,” Mao U.S.C. §
2000bb-1(c), including an “official (or other person acting
under color of law) of the United States,” § 2000bb—2(1).
RFRA supplants the ordinary meaning of “government” with
a different, express definition that includes “official[s].” It
then underscores that “official[s]” are “person[s].” Under
RFRA's definition, relief that can be executed against
an “official ... of the Unites States” is “relief against a
government.” This reading is confirmed by RFRA's use of the
phrase “persons acting under color of law,” which has long
Tanzin v. Tanvi 236.612: Byddp443-KMK Document 78 Filed 12/31/20 Page 6 of 10

2020 WL 7250100, 20 Cal. Daily Op. Serv. 12,499

been interpreted by this Court in the 42 U.S.C. § 1983
context to permit suits against officials in their individual

capacities. See, e.g... Memphis Community School Dist. v.
Stachura, 477 U.S. 299, 305-306, 106 S.Ct. 2537, 91 L.Ed.2d
249. Pp. —— -——.

(b) RFRA's term “appropriate relief’ is “open-ended” on
is “inherently

eg 2 99

its face; thus, what relief is “ ‘appropriate

context dependent.” Sossamon v. Texas, 563 U.S. 277,
286, 131 S.Ct. 1651, 179 L.Ed.2d 700. In the context of
suits against Government officials, damages have long been
awarded as appropriate relief, and though more limited today,
they remain an appropriate form of relief. The availability of

damages under § 1983 is particularly salient here. When
Congress first enacted RFRA, the definition of “government”
included state and local officials. In order to reinstate the

pre-e Smith substantive protections of the First Amendment
and the right to vindicate those protections by a claim, §
2000bb(b), the remedies provision must have encompassed

at least the same forms of relief authorized by § 1983.
Because damages claims have always been available under

§ 1983 for clearly established violations of the First
Amendment, that means RFRA provides, as one avenue
for relief, a right to seek damages against Government

employees. The presumption in Sossamon, 563 U.S. 277,
131 8.Ct. 1651, 179 L.Ed.2d 700, is inapplicable because this
case does not involve sovereign immunity. Pp. —— —- ——.

*2 894 F.3d 449, affirmed.

THOMAS, J., delivered the opinion of the Court, in which
all other Members joined, except BARRETT, J., who took no
part in the consideration or decision of the case.

Attorneys and Law Firms

Noel J. Francisco, Solicitor General, Joseph H. Hunt,
Assistant Attorney General, Jeffrey B. Wall, Edwin S.
Kneedler, Deputy Solicitors General, Hashim M. Mooppan,
Deputy Assistant Attorney, General, Austin L. Raynor,
Assistant to the Solicitor, General, Benjamin H. Torrance,
Sarah S. Normand, Ellen Blain, Mary Hampton Mason,
Reginald M. Skinner, Attorneys, Department of Justice,
Washington, D.C., for petitioners.

Shayana Kadidal, Diala Shamas, Baher Azmy, Center for
Constitutional Rights, New York, NY, Jennifer R. Cowan,
Erol Gulay, Christopher 8. Ford, Sandy Tomasik, William
C. Mattessich, Ryan C. Mullally, Omar Debs, Debevoise &
Plimpton LLP, New York, NY, Ramzi Kassem, Naz Ahmad,
CLEAR Project, Main Street Legal Services, Inc., City
University of New, York School of Law, Long Island City,
NY, for respondents.

Opinion
Justice THOMAS delivered the opinion of the Court.

The Religious Freedom Restoration Act of 1993 (RFRA)
prohibits the Federal Government from imposing substantial
burdens on religious exercise, absent a compelling interest
pursued through the least restrictive means. 107 Stat. 1488,

4 USC. § 2000bb et seg. It also gives a person whose
religious exercise has been unlawfully burdened the right
to seek “appropriate relief.’ The question here is whether
“appropriate relief ” includes claims for money damages
against Government officials in their individual capacities.
We hold that it does.

A

RFRA secures Congress’ view of the right to free exercise
under the First Amendment, and it provides a remedy to
redress violations of that right. Congress passed the Act in the

wake of this Court's decision in ™ Employment Div., Dept.
of Human Resources of Ore. v. Smith, 494 U.S. 872, 885-—
890, 110 S.Ct. 1595, 108 L.Ed.2d 876 (1990), which held that
the First Amendment tolerates neutral, generally applicable
laws that burden or prohibit religious acts even when the
laws are unsupported by a narrowly tailored, compelling

governmental interest. See ms 2000bb(a). RFRA sought
to counter the effect of that holding and restore the

pre-e Smith “compelling interest test” by “provid[ing] a
claim ... to persons whose religious exercise is substantially

burdened by government.” a §§ 2000bb(b)(1)-(2). That
right of action enables a person to “obtain appropriate relief

against a government.” = § 2000bb-1(c). A “ ‘government’
” is defined to include “a branch, department, agency,
Tanzin v. Tanvi 236.612: Byddp443-KMK Document 78 Filed 12/31/20 Page 7 of 10

2020 WL 7250100, 20 Cal. Daily Op. Serv. 12,499

instrumentality, and official (or other person acting under
color of law) of the United States.” § 2000bb—2(1).

B

Respondents Muhammad Tanvir, Jameel Algibhah, and
Naveed Shinwari are practicing Muslims who claim that
Federal Bureau of Investigation agents placed them on
the No Fly List in retaliation for their refusal to act as
informants against their religious communities. Respondents
sued various agents in their official capacities, seeking
removal from the No Fly List. They also sued the agents
in their individual capacities for money damages. According
to respondents, the retaliation cost them substantial sums
of money: airline tickets wasted and income from job
opportunities lost.

More than a year after respondents sued, the Department of
Homeland Security informed them that they could now fly,
thus mooting the claims for injunctive relief. The District
Court then dismissed the individual-capacity claims for
money damages, ruling that RFRA does not permit monetary
relief.

The Second Circuit reversed. 894 F3d 449 (2018).
It determined that RFRA's express remedies provision,
combined with the statutory definition of “Government,”
authorizes claims against federal officials in their individual
capacities. Relying on our precedent and RFRA's broad
protections for religious liberty, the court concluded that the
open-ended phrase “appropriate relief” encompasses money
damages against officials. We granted certiorari, 589 U. S.

——, 140 S.Ct. 550, 205 L.Ed.2d 353 (2019), and now affirm.

II

*3 As usual, we start with the statutory text. E.g.,
Mission Product Holdings, Inc. v. Tempnology, LLC, 587
U. S. ——, —., 139 S.Ct. 1652, 1661, 203 L.Ed.2d
876 (2019). A person whose exercise of religion has been
unlawfully burdened may “obtain appropriate relief against a

government.” = 42 U.S.C. § 2000bb-1(c).

[1] We first have to determine if injured parties can sue
Government officials in their personal capacities. RFRA's
text provides a clear answer: They can. Persons may sue

and obtain relief “against a government,” = § 2000bb—1(c),
which is defined to include “a branch, department, agency,
instrumentality, and official (or other person acting under
color of law) of the United States.” § 2000bb—2(1) (emphasis
added).

The Government urges us to limit lawsuits against officials to
suits against them in their official, not personal, capacities. A
lawsuit seeking damages from employees in their individual
capacities, the Government argues, is not really “against a
government” because relief “can be executed only against the

official's personal assets.” Kentucky v. Graham, 473 U.S.
159, 166, 105 S.Ct. 3099, 87 L.Ed.2d 114 (1985).

[2] The problem with this otherwise plausible argument
is that Congress supplanted the ordinary meaning of
“government” with a different, express definition. “ ‘When
a Statute includes an explicit definition, we must follow that
definition,’ even if it varies from a term's ordinary meaning.”

Digital Realty Trust, Inc. v. Somers, 583 U. 8. ——,
——,, 138 S.Ct. 767, 776, 200 L.Ed.2d 15 (2018) (quoting

Burgess v. United States, 553 U.S. 124, 130, 128 S.Ct.
1572, 170 L.Ed.2d 478 (2008)). For example, if a statute
defines a “State” to include territories and districts, that
addition to the plain meaning controls. See, e.g., 15 U.S.C.
§ 267. So too here. A “government,” under RFRA, extends
beyond the term's plain meaning to include officials. And the
term “official” does not refer solely to an office, but rather
to the actual person “who is invested with an office.” 10
Oxford English Dictionary 733 (2d ed. 1989). Under RFRA's
definition, relief that can be executed against an “official ...

of the United States” is “relief against a government.” M4

U.S.C. §§ 2000bb-1(c), ™ 2000bb-2(1).

[3] Not only does the term “government” encompass
officials, it also authorizes suits against “other person(s]

acting under color of law.” = § 2000bb—2(1). The right to
obtain relief against “a person” cannot be squared with the
Government's reading that relief must always run against the
United States. Moreover, the use of the phrase “official (or
other person ...)” underscores that “official[s]” are treated
like “person[s].” Zbid. (emphasis added). In other words,
the parenthetical clarifies that “a government” includes both
Tanzin v. Tanvi 236.612: Byddp443-KMK Document 78 Filed 12/31/20 Page 8 of 10

2020 WL 7250100, 20 Cal. Daily Op. Serv. 12,499

individuals who are officials acting under color of law and
other, additional individuals who are nonofficials acting under
color of law. Here, respondents sued the former.

[4] The legal “backdrop against which Congress enacted”
RFRA confirms the propriety of individual-capacity suits.

Stewart v. Dutra Constr. Co., 543 U.S. 481, 487, 125
S.Ct. 1118, 160 L.Ed.2d 932 (2005). The phrase “persons
acting under color of law” draws on one of the most well-

known civil rights statutes: 42 U.S.C. § 1983. That statute
applies to “person[s] ... under color of any statute,” and this
Court has long interpreted it to permit suits against officials in

their individual capacities. See,e.g., Memphis Community
School Dist. v. Stachura, 477 U.S. 299, 305-306, and n. 8,
106 S.Ct. 2537, 91 L.Ed.2d 249 (1986). Because RFRA uses
the same terminology as § 1983 in the very same field of civil
rights law, “it is reasonable to believe that the terminology
bears a consistent meaning.” A. Scalia & B. Garner, Reading
Law: The Interpretation of Legal Texts 323 (2012). A suit
against an official in his personal capacity is a suit against a
person acting under color of law. And a suit against a person
acting under color of law is a suit against “a government,” as

defined under RFRA. a § 2000bb—1(c).

B

*4 [5]
relief ” entails. Without a statutory definition, we turn to
the phrase's plain meaning at the time of enactment. See
FCC v. AT&T Inc., 562 U.S. 397, 403, 131 S.Ct. 1177,
179 L.Ed.2d 132 (2011). “Appropriate” means “[s]pecially
fitted or suitable, proper.” 1 Oxford English Dictionary,
at 586; see also Merriam-Webster's Collegiate Dictionary
57 (10th ed. 1996) (“especially suitable or compatible”).
Because this language is “open-ended” on its face, what

“eG 399

relief is “ ‘appropriate’ ” is “inherently context dependent.”

Sossamon v. Texas, 563 U.S. 277, 286, 131 S.Ct. 1651, 179
L.Ed.2d 700 (2011) (interpreting identical language).

In the context of suits against Government officials, damages
have long been awarded as appropriate relief. In the early
Republic, “an array of writs ... allowed individuals to test
the legality of government conduct by filing suit against
government officials” for money damages “payable by
the officer.” Pfander & Hunt, Public Wrongs and Private

Bills: Indemnification and Govt Accountability in the Early

[6] The question then becomes what “appropriate

Republic, 85 N. Y. U. L. Rev. 1862, 1871-1875 (2010); see
id., at 1875, n. 52 (collecting cases). These common-law
causes of action remained available through the 19th century
and into the 20th. See, e.g., Little v. Barreme, 2 Cranch 170,

2 L.Ed. 243 (1804); Elliott v. Swartwout, 10 Pet. 137, 9

L.Ed. 373 (1836); Mitchell v. Harmony, 13 How. 115, 14

L.Ed. 75 (1852); — Buck v. Colbath, 3 Wall. 334, 18 L.Ed.

257 (1866); Belknap v. Schild, 161 U.S. 10, 16 S.Ct. 443,

40 L.Ed. 599 (1896); Philadelphia Co. v. Stimson, 223
USS. 605, 619-620, 32 S.Ct. 340, 56 L.Ed. 570 (1912) (“The
exemption of the United States from suit does not protect
its officers from personal liability to persons whose rights of
property they have wrongfully invaded”).

Though more limited, damages against federal officials
remain an appropriate form of relief today. In 1988 the
Westfall Act foreclosed common-law claims for damages
against federal officials, 28 U.S.C. § 2679, but it left open
claims for constitutional violations and certain statutory
violations. §§ 2679(b)(2)(A)-(B). Indeed, the Act expressly
contemplates that a statute could authorize an action for
damages against Government employees. § 2679(b)(2)(B)
(explaining that the displacement of remedies “does not
extend or apply to a civil action against an employee of the
Government ... which is brought for a violation of a statute
of the United States under which such action against an
individual is otherwise authorized”).

Damages are also commonly available against state and
local government officials. In 1871, for example, Congress

passed the precursor to § 1983, imposing liability on

any person who, under color of state law, deprived another

of a constitutional right. 17 Stat. 13; see also Myers
v. Anderson, 238 U.S. 368, 379, 383, 35 S.Ct. 932, 59
L.Ed. 1349 (1915) (affirming award of damages against state
election officials). By the time Congress enacted RFRA,

this Court had interpreted the modern version of §
1983 to permit monetary recovery against officials who

violated “clearly established” federal law. E.g.,  Procunier
v. Navarette, 434 U.S. 555, 561-562, 98 S.Ct. 855, 55 L.Ed.2d

24 (1978); Siegert v. Gilley, 500 U.S. 226, 231, 111 S.Ct.
1789, 114 L.Ed.2d 277 (1991).

[7] This availability of damages under § 1983 is
particularly salient in light of RFRA's origins. When first
Tanzin v. Tanvi 236.612: Byddp443-KMK Document 78 Filed 12/31/20 Page 9 of 10

2020 WL 7250100, 20 Cal. Daily Op. Serv. 12,499

enacted, RFRA defined “ ‘government’ ” to include an
“official (or other person acting under color of law) of
the United States, a State, or a subdivision of a State.”
107 Stat. 1489 (emphasis added). It made no distinction
between state and federal officials. After this Court held
that RFRA could not be enforced against the States, see

= City of Boerne v. Flores, 521 U.S. 507, 511, 117 S.Ct.
2157, 138 L.Ed.2d 624 (1997), Congress narrowly amended
the definition “by striking ‘a State, or a subdivision of a
State.” ” 114 Stat. 806. That context is important because

RFRA made clear that it was reinstating both the pre- = Smith
substantive protections of the First Amendment and the right

to vindicate those protections by a claim. ms 2000bb(b).
There is no doubt that damages claims have always been

available under § 1983 for clearly established violations
of the First Amendment. See, e.g., Sause v. Bauer, 585 U. S.
——., 138 S.Ct. 2561, 201 L.Ed.2d 982 (2018) (per curiam)
(reversing grant of qualified immunity in a case seeking

damages under § 1983 based on alleged violations of free

exercise rights and Fourth Amendment rights); Murphy v.
Missouri Dept. of Corrections, 814 F.2d 1252, 1259 (CA8

1987) (remanding to enter judgment for plaintiffs ona  §
1983 free speech and free exercise claims and to determine
and order “appropriate relief, which ... may, if appropriate,
include an award” of damages). Given that RFRA reinstated

pre-e Smith protections and rights, parties suing under
RFRA must have at least the same avenues for relief against

officials that they would have had before = Smith. That
means RFRA provides, as one avenue for relief, a right to seek
damages against Government employees.

*5 A damages remedy is not just “appropriate” relief
as viewed through the lens of suits against Government
employees. It is also the only form of relief that can
remedy some RFRA violations. For certain injuries, such as
respondents’ wasted plane tickets, effective relief consists of

damages, not an injunction. See, e.g, DeMarco v. Davis,
914 F.3d 383, 390 (CAS 2019) (destruction of religious

property); = Yang v. Sturner, 728 F.Supp. 845 (DRI 1990),
opinion withdrawn 750 F.Supp. 558 (DRI 1990) (autopsy
of son that violated Hmong beliefs). Given the textual cues
just noted, it would be odd to construe RFRA in a manner
that prevents courts from awarding such relief. Had Congress
wished to limit the remedy to that degree, it knew how

to do so. See, ag, 29 U.S.C. § 1132(a)(3) (providing

for “appropriate equitable relief”); 42 U.S.C. § 2000c—
5(g)(1) (providing for “equitable relief as the court deems

15 U.S.C. § 78u(d)(5) (providing for “any

equitable relief that may be appropriate or necessary”). .

appropriate”);

Our opinion in Sossamon does not change this analysis.

Sossamon held that a State's acceptance of federal
funding did not waive sovereign immunity to suits for
damages under a related statute—the Religious Land Use and
Institutionalized Persons Act of 2000—which also permits “

‘appropriate relief.”” 563 U.S. at 280, 282, 131 S.Ct. 1651.
The obvious difference is that this case features a suit against
individuals, who do not enjoy sovereign immunity.

The Government also posits that we should be wary of
damages against government officials because these awards
could raise separation-of-powers concerns. But this exact
remedy has coexisted with our constitutional system since the
dawn of the Republic. To be sure, there may be policy reasons
why Congress may wish to shield Government employees
from personal liability, and Congress is free to do so. But there
are no constitutional reasons why we must do so in its stead.

[8] To the extent the Government asks us to create a new
policy-based presumption against damages against individual
officials, we are not at liberty to do so. Congress is best
suited to create such a policy. Our task is simply to
interpret the law as an ordinary person would. Although
background presumptions can inform the understanding of a
word or phrase, those presumptions must exist at the time of
enactment. We cannot manufacture a new presumption now
and retroactively impose it on a Congress that acted 27 years
ago.

6 OK OK

[9] We conclude that RFRA's express remedies provision
permits litigants, when appropriate, to obtain money damages
against federal officials in their individual capacities. The
judgment of the United States Court of Appeals for the
Second Circuit is affirmed.

It is so ordered.
FASS Cd 2-Gua0G443-KMK Document 78 Filed 12/31/20 Page 10 of 10

Tanzin v. Tanvir, ---
2020 WL 7250100, 20 Cal. Daily Op. Serv. 12,499

Justice BARRETT took no part in the consideration or

- . All Citations
decision of this case.

--- §.Ct. ----, 2020 WL 7250100, 20 Cal. Daily Op. Serv.
12,499

Footnotes

The syllabus constitutes no part of the opinion of the Court but has been prepared by the Reporter of Decisions

for the convenience of the reader. See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337,
26 S.Ct. 282, 50 L.Ed. 499.

Both the Government and respondents agree that government officials are entitled to assert a qualified
immunity defense when sued in their individual capacities for money damages under RFRA. Indeed,
respondents emphasize that the “qualified immunity defense was created for precisely these circumstances,”
Brief for Respondents 22, and is a “powerful shield” that “protects all but the plainly incompetent or those

who flout clearly established law,” Tr. of Oral Arg. 42; see District of Columbia v. Wesby, 583 U. S. ——,
—— —-——_, 138 S.Ct. 577, 589-591, 199 L.Ed.2d 453 (2018).

 

End of Document © 2020 Thomson Reuters. No claim to original U.S. Government Works.
